DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status and Claim Objection (minor informality)
Claims 34-65 are currently being examined.  Claims 1-33 were canceled in a preliminary amendment.
A claim objection is made with respect to Claim 43 which depends from Claim 33.  However, Claim 33 was canceled in a preliminary amendment.  For purposes of this examination, Claim 43 is being presumed to depend from Claim 34.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 35
Claim 35 recites the limitation "the base location".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 34, 46, 56-61, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US Patent Application Publication No. 2015/0081090) in view of McCrackin et al (US Patent No. 6,059,092).
With respect to independent Claim 34, Dong discloses the limitations of independent Claim 34 as follows:
A method of providing processing of homogenous and non-homogenous objects in both structured and cluttered environments, said method comprising the steps of:
providing a programmable motion device including an end effector; (See Pars. 0028, 0029, 0034-0036; Fig. 3; Ref. Numeral 35(end effector), 40(programmable motion device)
providing a perception system for recognizing any of the identity, location, and orientation of an object presented in a plurality of objects at an input location; (See Pars. 0015, 0027, 0032, 0033, 0040, 0043, 0045-0047; Figs. 1, 3, 6A-6C; Ref. Numerals 5(input location), 10,20,25,45(objects), 32(perception system), 30(3d camera)
providing a grasp acquisition system for acquiring the object using the end effector to permit the object to be moved from the plurality of objects to one of a plurality of processing locations; and	(See Pars. 0035-0039; Figs. 1, 3; Ref. Numerals 10,20,25,45(objects), 35,115(end effector), 55, 105,110(processing locations)
providing a motion planning system for determining a trajectory path from the input location to one of the plurality of processing locations,	(See Pars. 0035-0037, 0040, 0042, 0056-0060; Figs. 1,3, 5; Ref. Numerals 55, 
said trajectory path including at least one changing portion that is determined specific to the object's location or orientation at the input location, and	(See Pars. 0035-0037, 0040-0042, 0056-0060; Figs. 1, 5; Ref. Numerals 115(end effector), 88(conveyor), 105,110(processing locations), Block 150(object position-changing portion), Block 160(object identity)
Dong, however, does not disclose the limitations related to the at least one unchanging portion that is generally used in determining trajectory paths for a plurality of objects.   With respect to that limitation, McCrackin et al teaches the following:
at least one unchanging portion that is generally used in determining trajectory paths for a plurality of objects.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong with the teachings of McCrackin et al to have at least one unchanging portion that is generally used in determining trajectory paths for a plurality of objects in order to reduce the number of path options when moving toward a plurality of processing stations.  A person with skill in the art would be motivated to incorporate the teachings of McCrackin et al because they are a known work in the same field of endeavor (ie, identifying a number of unchanging path options when moving between a robot position and the processing stations) which would prompt its use in the 

With respect to independent Claim 46, Dong discloses the limitations of independent Claim 46 as follows:
A method for providing sortation of homogenous and non-homogenous objects in both structured and cluttered environments, said method system comprising the steps of:
providing a programmable motion device including an end effector;	(See Pars. 0028, 0029, 0034-0036; Fig. 3; Ref. Numeral 35(end effector), 40(programmable motion device)
providing a perception system for recognizing any of the identity, location, and orientation of an object presented in a plurality of objects at an input location;	(See Pars. 0015, 0027, 0032, 0033, 0040, 0043, 0045-0047; Figs. 1, 3, 6A-6C; Ref. Numerals 5(input location), 10,20,25,45(objects), 32(perception system), 30(3d camera)
providing a grasp acquisition system for acquiring the object using the end effector to permit the object to be moved from the plurality of objects to one of a plurality of processing locations; and	(See Pars. 0035-0039; Figs. 1, 3; Ref. Numerals 10,20,25,45(objects), 35,115(end effector), 55, 105,110(processing locations)
providing a motion planning system for determining a trajectory path from the input location to one of the plurality of processing locations,	(See Pars. 0035-0037, 0040, 0042, 0056-0060; Figs. 1,3, 5; Ref. Numerals 55, 105,110(processing locations), 35(end effector), Block 170(motion planning)
said trajectory path including at least one changing portion that is determined specific to the object's location or orientation at the input location, and	(See Pars. 0035-0037, 0040-0042, 0056-0060; Figs. 1, 5; Ref. Numerals 115(end effector), 88(conveyor), 105,110(processing locations), Block 150(object position-changing portion), Block 160(object identity)
Dong, however, does not disclose the limitations related to the at least one unchanging portion that is generally used in determining trajectory paths for a plurality of objects.   With respect to that limitation, McCrackin et al teaches the following:
at least one unchanging portion that is predetermined and is not specific to the object, the object's location or the object's orientation at the input area.    (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong with the teachings of McCrackin et al to have at least one unchanging portion that is generally used in determining trajectory paths for a plurality of objects in order to reduce the number of path options when moving toward a plurality of processing stations.  A person with skill in the art would be motivated to incorporate the teachings of McCrackin et al because they are a known work in the same field of endeavor (ie, identifying a number of unchanging path options when moving between a robot position and the processing stations) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.


With respect to independent Claim 56, Dong discloses the limitations of independent Claim 56 as follows:
A method of providing processing of homogenous and non-homogenous objects in both structured and cluttered environments, said method comprising the steps of:
acquiring an object from an input location using an end effector of a programmable motion device to permit the object to be moved from the plurality of objects at the input location to one of a plurality of processing locations; and	(See Pars. 0035-0039; Figs. 1, 3; Ref. Numerals 10,20,25,45(objects), 35,115(end effector), 55, 105,110(processing locations)
determining a trajectory path of the end effector from the object to one of the plurality of processing locations,	(See Pars. 0035-0037, 0040, 0042, 0056-0060; Figs. 1,3, 5; Ref. Numerals 55, 105,110(processing locations), 35(end effector), Block 170(motion planning)
said trajectory path including at least one changing portion that is determined specific to the object's location or orientation at the input location,  (See Pars. 0035-0037, 0040-0042, 0056-0060; Figs. 1, 5; Ref. Numerals 115(end effector), 88(conveyor), 105,110(processing locations), Block 150(object position-changing portion), Block 160(object identity)
Dong, however, does not disclose the limitations related to the changing portion of the trajectory path being determined responsive to trajectory data regarding a plurality of possible trajectory paths from at least one base location to the processing locations.   With respect to that limitation, McCrackin et al teaches the following:
wherein the changing portion of the trajectory path is determined responsive to trajectory data regarding a plurality of possible trajectory paths from at least one base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong with the teachings of McCrackin et al to have the changing portion of the trajectory path be determined responsive to trajectory data regarding a plurality of possible trajectory paths from at least one base location to the processing locations.  A person with skill in the art would be motivated to incorporate the teachings of McCrackin et al because they are a known work in the same field of endeavor (ie, determining trajectory data regarding a plurality of possible trajectory paths from at least one base location to the processing locations) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 57, which depends from independent Claim 56, Dong and McCrackin et al together teach all of the limitations of Claim 56 which are incorporated herein by reference.   With respect to Claim 57, McCrackin et al disclose as follows:
The method as claimed in claim 56, wherein the trajectory data includes a time required to move through each of the plurality of possible trajectory paths from the base location to the processing locations. (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), 

With respect to Claim 58, which depends from independent Claim 56, Dong and McCrackin et al together teach all of the limitations of Claim 56 which are incorporated herein by reference.   With respect to Claim 58, McCrackin et al discloses:
The method as claimed in claim 56, wherein the trajectory data includes a risk factor associated with moving through each of the plurality of possible trajectory paths from the base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)

With respect to Claim 59, which depends from independent Claim 56, Dong and McCrackin et al together teach all of the limitations of Claim 56 which are incorporated herein by reference.   With respect to Claim 59, McCrackin et al disclose as follows:
The method as claimed in claim 56, wherein the trajectory data includes a time required to move through each of the plurality of possible trajectory paths from the base location to the processing location,	 (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)
as well as a risk factor associated with moving through each of the plurality of possible trajectory paths from the base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-

With respect to Claim 60, which ultimately depends from independent Claim 56, Dong and McCrackin et al together teach all of the limitations of Claim 56 and Claim 59, which are incorporated herein by reference.   With respect to Claim 60, McCrackin et al discloses:
The method as claimed in claim 59, wherein the unchanging portion of the trajectory path is determined to be a path with the associated shortest time required to move from the base location to a processing location and having a risk factor that is below a pre-defined maximum risk factor.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)

With respect to Claim 61, which ultimately depends from independent Claim 56, Dong and McCrackin et al together teach all of the limitations of Claim 56 and Claim 59, which are incorporated herein by reference.   With respect to Claim 61, McCrackin et al discloses:
The method as claimed in claim 59, wherein the unchanging portion of the trajectory path is determined to be a path with the lowest risk factor associated with moving from the base location to a processing location and having a risk factor that is below a pre-defined maximum time.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)

 Claim 64, which depends from independent Claim 56, Dong and McCrackin et al together teach all of the limitations of Claim 56 which are incorporated herein by reference.   With respect to Claim 64, Dong and McCrackin et al disclose as follows:
The method as claimed in claim 56, 
wherein the plurality of objects at the input location are provided in an input container, (See Dong: Pars. 0010-0012, 0025, 0032; Fig. 2B; Ref. Numerals 60(input container), 65,70,75(objects)  and
wherein a trajectory path for moving the input container is determined that also includes at least one changing portion that is determined specific to the input container's location or orientation at the input location, (See Dong: Pars. 0035-0037, 0040-0042, 0056-0060; Figs. 1, 5; Ref. Numerals 115(end effector), 88(conveyor), 105,110(processing locations), Block 150(object position-changing portion), Block 160(object identity) and
at least one unchanging portion that is predetermined and is not specific to the input container, the input container's location or the input container's orientation at the input area.  (See McCrackin et al: Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)

Claims 35-40, 47-52, 55, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Dong  in view of McCrackin et al, as applied to the claims set forth hereinabove, and in further view of Hazan (US Patent Application Publication No. 2014/0088763).

 Claim 35, which depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34 which are incorporated herein by reference.   With respect to Claim 35, McCrackin et al and Hazan disclose as follows:
The method as claimed in claim 34, wherein the unchanging portion of the trajectory path is determined responsive to trajectory data regarding a plurality of possible trajectory paths (See McCrackin et al: Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor) from the base location to the processing locations.  (See Hazan: Pars. 0021, 0033, 0035, 0036, 0040, 0041; Figs. 1, 5A; Ref. Numerals "robot-base position"(base location), "target"(processing location), 208(end effector)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong and McCrackin et al with the teachings of Hazan when determining a trajectory path to consider trajectory paths from the base location because the base location of the programmable motion device may change from time to time.  A person with skill in the art would be motivated to incorporate the teachings of Hazan because they are a known work in the same field of endeavor (ie, determining trajectory paths for a variety of different base locations) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 36, which ultimately depends from independent Claim 34, 
The method as claimed in claim 35, wherein the trajectory data includes a time required to move through each of the plurality of possible trajectory paths from the base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)  	

With respect to Claim 37, which ultimately depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 35, which are incorporated herein by reference.   With respect to Claim 37, McCrackin et al discloses as follows:
The method as claimed in claim 35, wherein the trajectory data includes a risk factor associated with moving through each of the plurality of possible trajectory paths from the base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)  	

With respect to Claim 38, which ultimately depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 35, which are incorporated herein by reference.   With respect to Claim 38, McCrackin et al discloses as follows:
The method as claimed in claim 35, wherein the trajectory data includes a time required to move through each of the plurality of possible trajectory paths from at least one base location to the processing locations,	(See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), 
as well as a risk factor associated with moving through each of the plurality of possible trajectory paths from the base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)	

With respect to Claim 39, which ultimately depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 35 and Claim 38, which are incorporated herein by reference.   With respect to Claim 39, McCrackin et al discloses as follows:
The method as claimed in claim 38, wherein the unchanging portion of the trajectory path is determined to be a path with the associated shortest time required to move from the base location to a processing location and having a risk factor that is below a pre-defined maximum risk factor. 	(See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)

With respect to Claim 40, which ultimately depends from independent Claim 34, 
The method as claimed in claim 38, wherein the unchanging portion of the trajectory path is determined to be a path with the lowest risk factor associated with moving from the base location to a processing location and having a risk factor that is below a pre-defined maximum time.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)  	

With respect to Claim 47, which depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 46 which are incorporated herein by reference.   With respect to Claim 47, McCrackin et al and Hazan disclose as follows:
The method as claimed in claim 46, wherein each of the unchanging portions of the trajectory paths is determined responsive to trajectory data regarding a plurality of possible trajectory paths (See McCrackin et al: Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor) from at least one base location to the processing locations.  (See Hazan: Pars. 0021, 0033, 0035, 0036, 0040, 0041; Figs. 1, 5A; Ref. Numerals "robot-base position"(base location), "target"(processing location), 208(end effector)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong and McCrackin et al with the teachings of Hazan when determining a trajectory path to consider trajectory paths from the base location because the base location of the programmable motion device may change from time to time.  A person with skill in the art would be motivated to incorporate the teachings of Hazan because they are a known work in the same field of 

With respect to Claim 48, which ultimately depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 46, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 47, which are incorporated herein by reference.   With respect to Claim 48, McCrackin et al discloses as follows:
The method as claimed in claim 47, wherein the trajectory data includes a time required to move through each of the plurality of possible trajectory paths from the base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)  	

With respect to Claim 49, which ultimately depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 46, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 47, which are incorporated herein by reference.   With respect to Claim 49, McCrackin et al discloses as follows:
The method as claimed in claim 47, wherein the trajectory data includes a risk factor associated with moving through each of the plurality of possible trajectory paths from the base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)  	

 Claim 50, which ultimately depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 46, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 47, which are incorporated herein by reference.   With respect to Claim 50, McCrackin et al discloses as follows:
The method as claimed in claim 47, wherein the trajectory data includes a time required to move through each of the plurality of possible trajectory paths from at least one base location to the processing locations,	(See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor) 
as well as a risk factor associated with moving through each of the plurality of possible trajectory paths from the base location to the processing locations.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)	

With respect to Claim 51, which ultimately depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 34, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 47 and Claim 50, which are incorporated herein by reference.   With respect to Claim 51, McCrackin et al discloses as follows:
The method as claimed in claim 50, wherein the unchanging portion of the trajectory paths is determined to be a path with the associated shortest time required to move from the base location to a processing location and having a risk factor that is below a pre-defined maximum risk factor. 	(See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. 

With respect to Claim 52, which ultimately depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 46, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 47 and Claim 50, which are incorporated herein by reference.   With respect to Claim 52, McCrackin et al discloses as follows:
The method as claimed in claim 50, wherein the unchanging portion of the trajectory paths is determined to be a path with the lowest risk factor associated with moving from the base location to a processing location and having a risk factor that is below a pre-defined maximum time.  (See Pars. 0035, 0070, 0072, 0075, 0103, 0127, 0131-0133, 0143; Figs. 1-4; Ref. Numerals 40(trajectory path), M(time weighting factor), N(potential path sections-unchanging portion), "shortest travel time"(time factor), "syntactic rules"(avoid collision-risk factor)  	

With respect to Claim 55, which depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 46, and Dong, which are incorporated herein by reference.   With respect to Claim 55, Hazan discloses as follows:
The method as claimed in claim 46, wherein the trajectory path is determined responsive to trajectory data regarding a plurality of possible trajectory paths from multiple base locations to the processing locations.(See Pars. 0021, 0033, 0035, 0036, 0040, 0041; Figs. 1, 5A; Ref. Numerals "robot-base position"(base location), "target"(processing location), 208(end effector)  	

 Claim 65, which depends from independent Claim 56, Dong and McCrackin et al together teach all of the limitations of Claim 56, and Dong, which are incorporated herein by reference.   With respect to Claim 65, Hazan discloses as follows:
The method as claimed in claim 56, wherein the trajectory path is determined responsive to trajectory data regarding a plurality of possible trajectory paths from multiple base locations to the processing locations.(See Pars. 0021, 0033, 0035, 0036, 0040, 0041; Figs. 1, 5A; Ref. Numerals "robot-base position"(base location), "target"(processing location), 208(end effector)  	

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, McCrackin et al, and Hazan, as applied to the claims set forth hereinabove, and in further view of Vakanski et al (US Patent Application Publication No. 2016/0243704).
With respect to Claim 41, which depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 35, which are incorporated herein by reference.   With respect to Claim 41, Vakanski et al disclose as follows:
The method as claimed in claim 35, wherein the trajectory data is provided by experience of the programmable motion device including the end effector.  (See Pars. 0008, 0015, 0036, 0037)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong,  McCrackin et al and Hazan with the teachings of Vakanski et al to have the trajectory data be provided by experience of the programmable motion device including the end effector because teaching movement to an end effector using experience data will ensure more consistent and repeatable movement of the end effector based on the learning experience .  A person with skill in the art would be motivated to incorporate the teachings of Vakanski et al because they are a 

With respect to Claim 42, which depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34, and Dong, McCrackin et al, and Hazan together teach all of the limitations of Claim 35, which are incorporated herein by reference.   With respect to Claim 42, Vakanski et al disclose as follows:
The method as claimed in claim 35, wherein the trajectory data is provided by learned knowledge information from a plurality of programmable motion devices.  (See Pars. 0008, 0015, 0036, 0037)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong,  McCrackin et al and Hazan with the teachings of Vakanski et al to have the trajectory data be provided by learned knowledge information from a plurality of programmable motion devices because teaching movement to an end effector using learned knowledge information will ensure more consistent and repeatable movement of the programmable motion device based on the learning experience .  A person with skill in the art would be motivated to incorporate the teachings of Vakanski et al because they are a known work in the same field of endeavor (ie, using movement information to teach movement to an end effector) which would prompt its use in the same field of application based on improvements to the system and based on other design and cost considerations made by one of ordinary skill in the art.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dong and McCrackin et al, as applied to the claims set forth hereinabove, and in further view of Mundt  et al (US Patent Application Publication No. 2015/0352717).
With respect to Claim 43, which depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34 which are incorporated herein by reference.   With respect to Claim 43, Mundt et al discloses as follows:
The method as claimed in claim 33 [34], wherein the processing system further includes a plurality of programmable motion devices, each of which determines trajectory paths that include at least one changing portion and at least one unchanging portion.  (See Pars. 0098, 0100, 0101; Fig. 1; Ref. Numerals 8,12(programmable motion devices)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong and McCrackin et al with the teachings of Mundt et al to have the processing system further include a plurality of programmable motion devices, each of which determines trajectory paths that include at least one changing portion and at least one unchanging portion, in order to increase the throughput of the system by having a plurality of programmable motion devices operating simultaneously.  A person with skill in the art would be motivated to incorporate the teachings of Mundt et al because they are a known work in the same field of endeavor (ie, having a processing system with multiple programmable motion devices) which would prompt its use in the same field of application based on improvements to the system and based on other design and cost considerations made by one of ordinary skill in the art.

With respect to Claim 44, which ultimately depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34, and Dong, McCrackin et al, 
The method as claimed in claim 43, wherein each programmable motion device (See Mundt et al: Pars. 0098, 0100, 0101; Fig. 1; Ref. Numerals 8,12(programmable motion devices) is associated with an input area that includes at least one input conveyor that is common to all input areas. (See Dong: Pars. 0025-0027; Fig. 1; Ref. Numeral 15(conveyor)			  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong and McCrackin et al with the teachings of Mundt et al to have the processing system further include a plurality of programmable motion devices associated with an input area that includes at least one input conveyor that is common to all input areas, in order to increase the throughput of the system by having a plurality of programmable motion devices operating simultaneously.  A person with skill in the art would be motivated to incorporate the teachings of Mundt et al because they are a known work in the same field of endeavor (ie, having a processing system with multiple programmable motion devices) which would prompt its use in the same field of application based on improvements to the system and based on other design and cost considerations made by one of ordinary skill in the art.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Dong, McCrackin et al, and Mundt et al, as applied to the claims set forth hereinabove, and in further view of Hazan.
With respect to Claim 45, which ultimately depends from independent Claim 34, Dong and McCrackin et al together teach all of the limitations of Claim 34, and Dong, 
The method as claimed in claim 43, wherein each programmable motion device is in communication with a library of predetermined unchanging portions.  	(See Pars. 0004, 0005, 0051-0055; Figs. 1, 2; Ref. Numerals 108(library), 208(end effector)			  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong, McCrackin et al, and Mundt et al with the teachings of Hazan to have each programmable motion device be in communication with a library of predetermined unchanging portions in order to more efficiently employ a saved trajectory path from a library of predetermined unchanging portions.  A person with skill in the art would be motivated to incorporate the teachings of Hazan because they are a known work in the same field of endeavor (ie, maintain unchanging trajectory paths in a database or memory to be called upon by the programmable motion device) which would prompt its use in the same field of application based on improvements to the system and based on other design and cost considerations made by one of ordinary skill in the art.

Claims 53, 54, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Dong and McCrackin et al, as applied to the claims set forth hereinabove, and in further view of Vakanski et al.
With respect to Claim 53, which depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 46, which are incorporated herein by reference.   With respect to Claim 53, Vakanski et al disclose as follows:
The method as claimed in claim 46, wherein the trajectory data is provided by experience of the programmable motion device including the end effector.  (See Pars. 0008, 0015, 0036, 0037)  	


With respect to Claim 54, which depends from independent Claim 46, Dong and McCrackin et al together teach all of the limitations of Claim 46, which are incorporated herein by reference.   With respect to Claim 54, Vakanski et al disclose as follows:
The method as claimed in claim 46, wherein the trajectory data is provided by learned knowledge information from a plurality of processing systems.  (See Pars. 0008, 0015, 0036, 0037)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong and  McCrackin et al with the teachings of Vakanski et al to have the trajectory data be provided by learned knowledge information from a plurality of processing systems because teaching movement to an end effector using learned knowledge information will ensure more consistent and repeatable movement of the programmable motion device based on the learning experience from their operation in processing systems.  A person with skill in the art would be motivated to incorporate the teachings of Vakanski et al because they are a known work in the 

With respect to Claim 62 which depends from independent Claim 56, Dong and McCrackin et al together teach all of the limitations of Claim 56, which are incorporated herein by reference.   With respect to Claim 62, Vakanski et al disclose as follows:
The method as claimed in claim 56, wherein the trajectory data is provided by experience of the programmable motion device including the end effector.  (See Pars. 0008, 0015, 0036, 0037)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong and  McCrackin et al with the teachings of Vakanski et al to have the trajectory data be provided by experience of the programmable motion device including the end effector because teaching movement to an end effector using experience data will ensure more consistent and repeatable movement of the end effector based on the learning experience .  A person with skill in the art would be motivated to incorporate the teachings of Vakanski et al because they are a known work in the same field of endeavor (ie, using movement data to teach movement by an end effector) which would prompt its use in the same field of application based on improvements to the system and based on other design and cost considerations made by one of ordinary skill in the art.

With respect to Claim 63, which depends from independent Claim 56, Dong and 
The method as claimed in claim 56, wherein the trajectory data is provided by learned knowledge information from a plurality of programmable motion devices.  (See Pars. 0008, 0015, 0036, 0037)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Dong and  McCrackin et al with the teachings of Vakanski et al to have the trajectory data be provided by learned knowledge information from a plurality of programmable motion devices because teaching movement to an end effector using learned knowledge information will ensure more consistent and repeatable movement of the programmable motion device based on the learning experience from their operation in processing systems.  A person with skill in the art would be motivated to incorporate the teachings of Vakanski et al because they are a known work in the same field of endeavor (ie, using movement information to teach movement to an end effector from a plurality of programmable motion devices) which would prompt its use in the same field of application based on improvements to the system and based on other design and cost considerations made by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        May 13, 2021